It having been reported to this Court that Benjamin B. Scher-man of New York, New York, has been disbarred from the practice of law in all the courts of the State of New York, and this Court by order of November 6, 1972 [409 U. S. 975], having suspended the said Benjamin B. Scherman from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a return has expired;
It Is Ordered that the said Benjamin B. Scherman be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.